Case: 12-10045     Document: 00512025422         Page: 1     Date Filed: 10/18/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 18, 2012
                                     No. 12-10045
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

LISA ALEXANDER,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:11-CR-121-1


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
        Lisa Alexander appeals her sentence following her guilty plea conviction
for use of unauthorized access devices in violation of 18 U.S.C. § 1029(a)(2).
        Alexander argues that the district court erred by failing to consider a
number of her prior convictions as “relevant conduct” under the Sentencing
Guidelines. See U.S.S.G. § 1B1.3. If these convictions were considered as
relevant conduct, then they would not have counted as part of her criminal
history score and her criminal history category would have been reduced. As

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-10045    Document: 00512025422      Page: 2   Date Filed: 10/18/2012

                                  No. 12-10045

Alexander concedes, because she did not raise this issue in the district court,
review is for plain error. To show plain error, the appellant must show a
forfeited error that is clear or obvious and that affects her substantial rights.
Puckett v. United States, 556 U.S. 129, 135 (2009). If the appellant makes such
a showing, this court has the discretion to correct the error but only if it
seriously affects the fairness, integrity, or public reputation of judicial
proceedings. Id. However, we have held that a finding of relevant conduct is a
factual determination. See United States v. Hinojosa, 484 F.3d 337, 340 (5th Cir.
2007). “Questions of fact capable of resolution by the district court upon proper
objection at sentencing can never constitute plain error.” United States v. Lopez,
923 F.2d 47, 50 (5th Cir. 1991). Accordingly, Alexander cannot show that the
district court plainly erred in determining that these offenses were not relevant
conduct.
      At sentencing, Alexander’s mother and brother were allowed to make
statements regarding the harm they had suffered as a result of Alexander’s
fraudulent conduct. On appeal, Alexander argues that, because she pleaded
guilty to an offense that involved only her father, her mother and brother were
not crime victims as defined in 18 U.S.C. § 3771(e) and they should not have
been allowed to make statements. Even if Alexander’s mother and brother were
not victims as defined in § 3771(e), the district court’s decision to allow them to
speak was not an abuse of its broad discretion to consider information
concerning the background, character, and conduct of a defendant. See 18 U.S.C.
§ 3661.
      AFFIRMED.




                                        2